                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

1533 Cadillac Blvd., LLC,

       Plaintiff,
v.                                                      Case No.: 19-11371
                                                        Honorable Victoria A. Roberts
Cadillac Nursing Home, Inc.,
Dba St. Francis Nursing Center,
A Michigan Corporation, et al.,

     Defendant.
______________________________/

         ORDER GRANTING MOTION FOR DEFAULT JUDGMENT [ECF 14]


I.         Introduction

       1533 Cadillac Blvd., LLC sued multiple parties in this quiet title action. Some

settled; others answered. Plaintiff now seeks default against those Defendants that did

not answer: The City of Detroit Building and Safety Engineering Dept., Ability Insurance,

and Riverbank Convalescent Home, Inc.

II.    Background

       Mary Boland, deceased, conveyed1533 Cadillac, Detroit, MI 48214 (“the

Property”) to Cadillac Nursing Home, Inc., a Michigan Corporation. Over the years,

through mortgages to other companies, government tax liens, and a foreclosure, eight

parties obtained an interest in the Property.

       The City of Detroit Building and Safety Engineering Dept., was personally served

with the summons and complaint on April 9, 2019. Defendants Ability Insurance and

Riverbank Convalescent Home, Inc. were served through certified mail on April 11,
2019. None of these Defendants responded to the complaint. On June 19, 2019, the

Court Clerk entered a default against them.

III.   Analysis

       Obtaining a default judgment is a multi-step process governed by Rule 55 of the

Federal Rules of Civil Procedure. The plaintiff first receives an entry of default. Fed R.

Civ. P. 55(a). However, before default judgment can enter under Fed. R. Civ. P. 55(b),

the plaintiff must show that the defendants were properly served in order for the court to

have personal jurisdiction over them. Kana Inv. Corp. v. FDIC, No. 12-13689, 2013 U.S.

Dist. LEXIS 112006, at *2 (E.D. Mich. July 10, 2013). The plaintiff properly served the

Defendants pursuant to the Michigan Court Rules.

IV.    Conclusion

       Accordingly, the entry of default from the clerk was proper, and under Rule

55(b)(2), 1533 Cadillac Blvd., LLC is entitled to a default judgment of quiet title to the

Property against Defendants: The City of Detroit Building and Safety Engineering Dept.,

Ability Insurance, and Riverbank Convalescent Home, Inc.

       IT IS ORDERED.

                                                  s/ Victoria A. Roberts
                                                  Victoria A. Roberts
                                                  United States District Judge

Dated: August 26, 2019




                                              2
